The offense is theft, a misdemeanor; penalty assessed at a fine of $50.00 and confinement in the county jail for one day.
The witness B. R. Schram, an employee of the State Board of Control, testified that he knew the appellant, who worked as a porter in the Capitol; that certain plates formerly representing court records belonging to the Court of Criminal Appeals, the Court of Civil Appeals and the Supreme Court, were taken from the basement of the Capitol for a period of three months prior to December 14, 1936; that about 1,500 pounds of these plates were recovered from the Austin Metal  Iron Company. Ernest Best, a Texas Ranger, testified that he made an investigation of the junk yards in the city of Austin and found at the junk yard mentioned the plates in question.
Appellant made a voluntary written statement which was introduced upon the trial and from which we quote as follows:
"I, Walter Langdon, am forty-one years of age and live on the corner and Waller and Catalpa Streets, Austin, Texas. I have been employed as a porter at the State Capitol for ten years. During the month of December I took various records and plates from the basement of the State Capitol and sold it at Austin junk yards. I sold some of the stuff to Abe Goldstein and some to Callaway Junk Company, Fourth and Waller. The last bunch of plates I stole were taken on December 24th. I did not have the permission of anyone to take this property of the state. On this occasion, December 24th, I sold all the stuff I had taken to Abe Goldstein. The material on this occasion was in three boxes and was sold at three cents per pound, netting me about $6.75 which I converted to my own use."
Abe Goldstine, an employee of the Austin Metal  Iron Company, testified that he purchased a number of plates from the appellant on several occasions after November 4, 1936. He said he purchased the plates from the appellant because of the second-hand lead that was in them. The plates were bought on the basis of junk, and the witness paid two and one-half cents per pound for the plates, which weighed about two pounds each.
Horace Wallace testified that he worked for the Fulton Engraving Company; that he had seen many plates like those introduced in evidence. He stated that the reasonable market value of the plates was from $2.80 to $3.20 each.
Holcomb, a watchman at the State Capitol, testified that the appellant came to him on a certain day and asked for the key to the room in the basement, stating that he wanted to get some "stuff" out of the basement. Appellant received the key and *Page 146 
returned it in a few minutes. Thereafter, the witness went to the east door of the Capitol and saw in a car four boxes like those in which the plates were kept in the basement.
No defensive testimony was introduced in behalf of the appellant.
No complaints of the procedure have been presented by bills of exception.
Deeming the evidence sufficient to support the conviction, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.